DECISION
The application of the above-named defendant for a review of the sentence of 20 years with 10 years suspended conditions imposed on April 8, 1983 was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board finds that the sentence was in line with other crimes of similar nature.
We wish to thank Eula Compton of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson